Scott, Judge,
delivered the opinion of the court.
It is a rule of law that, if an insurance is made by a person in his own name only, without any indication in the policy that any other is interested, it can be applied only to his own proper interest in the subject, or his interest as trustee, or in some other way. (1 Phil, on Ins. 210.) Thus it was held that, where a part owner of a vessel, or its outfits, effected insurance thereon, in his own name only, and there was nothing in the policy which indicated that the interest of any other person was secured thereby, an action on the policy could not be maintained in the name of all the owners, upon parol proof that such part owner acted as their agent for effecting insurance, and this was known to the underwriters, and the insurers agreed to insure for them all. (Finney v. Bedford Com. Ins. Co. 8 Metc. 348.) So, in the case of Graves & Barnwell v. Boston Marine Ins. Co. (2 Conn. 418,) it was held that a policy in the name of one joint owner “ as property may appear,” without a clause stating the insurance to be for the benefit of all concerned, does not cover the interest of another joint owner. In the case of Kemble v. Rhinelander, (3 John. Cases,) Judge Kent said : “ The declaration in the policy that the insurance. *84was for the account of M., was equivalent to saying that the cargo was his property.”
In policies, the insured may be described in such way that any person may be comprehended and become entitled to the contract by proving that he was the party intended by the policy. Various forms of expression are adopted for this purpose. Iu England a broker insures as well in his own name as in the name of all persons whatsover, to whom the same may in any way appertain. We are to\d the same form is frequently used in the United States, as well as a more compendious one, in which the party taking the policy is insured for himself and <£ whom it may concern.” A policy made in the name of a particular person, “ for whom it may concern,” or any equivalent clause, will be construed to protect the interest of the party or parties intended at the time the policy is made, who have authorized it or made it theirs by subsequent adoption. (1 Phil. on Ins. 210.)
In the case under consideration, the policy contains no clause nor any words indicative that the interest of any other person than of him named in the contract, was intended to be covered by it. The argument that the clause in the contract, by which it is stipulated that “ this policy will cover any other shipment only when specially applied for and accepted by endorsement hereon,” was equivalent to the words “for the owners” or 11 for whom it may concern,” and would authorize proof that the plaintiff’s assignor was the party for whose benefit the policy was intended, loses sight of the rule stated above, that insurance made by a person in his own name only, without any indication in the policy that any other is interested, can be applied only to his own proper interest. The clause, to which allusion hag been made, must be construed in reference to this, rule, and can be extended only to interests owned by the persons named. It is not necessary to give the clause the force contended for, in order that it may have effect. This suit not having been instituted in the name of the party with whom the contract was made, it can not be ascertained whether he had *85such an interest in tbe goods as would warrant a recovery for tbeir loss.
Tbe rule against tbe admission of parol evidence to explain written contracts, is inflexible. Custom can not sanction a violation of law. Where a policy of insurance was executed in blank, as thus, “A. B., on account of , do-make insurance,” it was held that parol evidence of tbe usage of underwriters and of mercantile understanding, for tbe purpose of giving construction and meaning to the policy, was inadmissible. (Turner v. Burrows, 5 Wend. 541.) A distinct additional, independent stipulation, not comprehended or covered by tbe language of the policy, can not be introdaced into it by usage. (Phil. on Ins. 100.)
Tbe plaintiff not having proceeded on the assumption that there was any mistake or fraud in writing tbe original policy, or in making tbe endorsement thereon, tbe satisfactory proof of which facts, or either of them, would be a ground for reforming tbe contract so as to make it agreeable to tbe intention of tbe parties, we are relieved from any inquiry in relation to that matter. (2 Cranch, 419.) So, as this suit has not been brought in the name of tbe party mentioned in tbe policy, we are precluded from any inquiry as to the extent of bis interest in tbe cargo, whether it was such as would entitle him to recover, or bow much.
Tbe judgment is affirmed;
tbe other judges concur.